DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed September 25, 2022, with respect to Claims 1, 2, 7, and 8 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1, 2, 7, and 8 has been withdrawn. 
Applicant’s arguments, see page 7, filed September 25, 2022, with respect to Claims 3 and 9 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 3 and 9 has been withdrawn. 
A new Non-Statutory Double Patenting rejections is presented below, thus necessitating this second Non-Final Office Action. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-3, 5-6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. US 11,203,384 (“US ‘384”).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an apparatus for loading a spare tire of a vehicle, wherein US ‘384 claims the following limitations that are also present in the same claims:
Note:  The reference characters and figures shown below refer to US ‘384.
	Claim 1. An apparatus for loading a spare tire of a vehicle (10, Figs. 1-10) , the apparatus comprising: a jack-up device (12) for providing a supporting force to support the spare tire positioned on an upper side of the jack-up device in a state of being stored in an accessory storage space (11) of a vehicle body panel  (Figs. 9-10; a support assembly (13, 14, 18) installed in the accessory storage space of the vehicle body panel to support the spare tire loaded on the support assembly (Figs. 9-10); and a jack-fixing mount (15) fixedly installed on an inner surface of the accessory storage space of the vehicle body panel (Fig. 9), the jack-fixing mount configured to fix the jack-up device in the accessory storage space when the jack-up device is in a coupled state (Figs. 8-9).

Claim 2. The apparatus for loading a spare tire of a vehicle of claim 1, wherein the jack-up device is a jack-up device for lifting a vehicle body provided together with the spare tire to be used when mounting the spare tire (Figs. 9-10).

Claim 3. The apparatus for loading a spare tire of a vehicle of claim 1, wherein the vehicle body panel is a rear floor panel positioned behind rear seats (Fig. 1), and the accessory storage space is a storage space provided in a shape recessed downward from the rear floor panel (Figs. 3-5).



Claim 5. The apparatus for loading a spare tire of a vehicle of claim 1, wherein the spare tire, when loaded, is supported by the jack-fixing mount (Figs. 5, 9, 10), and the jack-up device is arranged under the jack-fixing mount so that the spare tire is supported by the jack-fixing mount when an upper bracket of the jack-up device is raised to be in contact with and coupled to a bottom surface of the jack-fixing mount (Fig. 5).

Claim 6.  The apparatus for loading a spare tire of a vehicle of claim 1, wherein the support assembly comprises: a plurality of rods (13) installed side by side so as to cross over the accessory storage space of the vehicle body panel (Fig. 9); a fastening bracket (18) installed to connect the plurality of rods to each other; and a fastening member (14) for fastening the spare tire to the fastening bracket (Figs. 9-10).

Claim 11. An apparatus for loading a spare tire of a vehicle (10, Figs. 1-10), the apparatus comprising: a jack-up device(12) for providing a supporting force to support the spare tire positioned on an upper side of the jack-up device in a state of being stored in an accessory storage space (11) of a vehicle body panel (Figs. 9-10); and a support assembly (13, 14, 18) installed in the accessory storage space of the vehicle body panel to support the spare tire loaded on the support assembly, wherein the support assembly includes a plurality of rods (13) installed side by side so as to cross over the accessory storage space of the vehicle body panel, a fastening bracket (18) installed to connect the plurality of rods to each other, and a fastening member (14) for fastening the spare tire to the fastening bracket.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652